OPINION — AG — UNDER THE AUTHORITY OF 69 O.S. 1971 1205 [69-1205](D), THE TRANSPORTATION COMMISSION HAS THE AUTHORITY, IN ITS DISCRETION, TO PAY FOR THE ENTIRE COST OF RIGHTS OF WAY IN ANY MUNICIPALITY REGARDLESS OF SIZE, WHERE IT HAS DETERMINED THAT IT IS NECESSARY TO CONSTRUCT A HIGHWAY THROUGH OR WITHIN THE CORPORATE LIMITS, AND FURTHER DETERMINES THAT THE CONSTRUCTION WILL NOT BENEFIT THE MUNICIPALITY INVOLVED, OR THAT THE CONSTRUCTION WILL BENEFIT STATE OWNED PROPERTY OR INSTITUTIONS. THIS DETERMINATION MUST BE MADE BY THE COMMISSION AS TO EACH PROJECT AFTER CONSIDERATION OF THE FACTS AND CIRCUMSTANCES EXISTING IN EACH PROJECT.  (MARVIN EMERSON)